DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1-2, 5-9, 12-13) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (hereinafter Yang)(US Publication 2018/0032846 A1)
Re claim 1, Yang discloses a method for classifying a video, comprising: acquiring a to-be-classified video (See fig. 2B: 220, 225, 230, 235; ¶ 68 where it teaches a video classification system 200 that uses multilayer and multimodal fusing to classify video image data.); extracting a set of multimodal features of the to-be-classified video (See 2B: 145, 245; 2C: 142; fig. 1F: 142; ¶s 59, 75 where it teaches extracting sets of feature maps for a plurality of modalities.); inputting the set of multimodal features into post-fusion models corresponding to respective modals, to obtain multimodal category information of the to-be-classified video (See fig. 2C: 164, 216; ¶ 76 where it teaches performing a multilayer fusing by computing an optimized linear combination of the predictions to produce intermediate classification output data.); and fusing the multimodal category information of the to-be-classified video, to obtain category information 

Re claim 2, Yang discloses wherein the extracting a set of multimodal features of the to-be-classified video comprises: inputting the to-be-classified video into convolutional neural networks corresponding to the modals, to obtain the set of multimodal features of the to-be-classified video. (See figs. 2B, C; ¶s 59, 68, 75)

Re claim 5, Yang discloses wherein the fusing the multimodal category information of the to-be-classified video, to obtain category information of the to-be-classified video comprises: inputting the multimodal category information of the to-be-classified video into a multimodal fusion model, to obtain the category information of the to-be-classified video. (See figs. 2B, C; ¶s 68, 76)

Re claim 6, Yang discloses wherein the multimodal fusion model comprises a plurality of serial gated recurrent units, a fully connected layer, and an activation function layer. (See figs. 2A; ¶s 64, 66)

Re claim 7, Yang discloses wherein the inputting the multimodal category information of the to-be-classified video into a multimodal fusion model, to obtain the category information of the to-be-classified video comprises: inputting the multimodal category information of the to-be-classified video into the plurality of serial gated recurrent units of the multimodal fusion model correspondingly in modal sequence, to obtain a second piece of output information; and inputting the second piece of output information into the fully connected layer and the activation 

Re claim 8, Yang discloses wherein the multimodal fusion model is obtained through following training: initializing a neural architecture search network; executing following training: running the neural architecture search network to determine a network structure, wherein an output terminal of the network structure is connected to an input terminal of the multimodal fusion model; alternately updating the network structure and parameters of the multimodal fusion model; determining whether a classification accuracy of the multimodal fusion model changes; and determining, in response to determining the classification accuracy of the multimodal fusion model remaining unchanged, training the multimodal fusion model being completed; and continuing executing the training, in response to determining the classification accuracy of the multimodal fusion model changing. (See figs. 1A, 2B, C; ¶s 23, 63, 75)

Re claim 9, Yang discloses wherein the running the neural architecture search network to determine a network structure comprises: running the neural architecture search network for one time to determine a first network structure; the alternately updating the network structure and parameters of the multimodal fusion model comprises: fixing the first network structure, computing a classification loss, and updating the parameters of the multimodal fusion model using back propagation; the running the neural architecture search network to determine a network structure further comprises: running the neural architecture search network for a plurality of times, to determine a second network structure; and the alternately updating the network structure and parameters of the multimodal fusion model further comprises: fixing the multimodal fusion model, computing a classification loss, and updating parameters of the neural architecture search network using a policy gradient method. (See figs. 1A, 2B, C; ¶s 23, 63, 75)

.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) (1, 12-13) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swaminathan et al. (hereinafter Swaminathan)(US Publication 2019/0384981 A1)
Re claim 1, Swaminathan discloses a method for classifying a video, comprising: acquiring a to-be-classified video (See fig. 3: 202); extracting a set of multimodal features of the to-be-classified video (See fig. 3: 308, 314); inputting the set of multimodal features into post-fusion models corresponding to respective modals, to obtain multimodal category information of the to-be-classified video (See fig. 3: 304, 316); and fusing the multimodal category information of the to-be-classified video, to obtain category information of the to-be-classified video. (See fig. 3: 208)

Claims (12-13) have been analyzed and rejected w/r to claim 1 above.

Allowable Subject Matter
Claims (3-4, 10-11) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations of claims (3, 10).)
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 15, 2021